DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sturies (DE 2162402).
As best depicted in Figures 2and 3, Stories is directed to a tire construction comprising a carcass 3 and a tread reinforcing layer 2 arranged thereon.  It is further evident from Figure 2 that said tread reinforcing layer is a mesh layer defined by a plurality of spaced apart (in the circumferential direction) zigzag units, wherein each unit includes a first inclined portion, a second inclined portion, and a turning portion connecting them.  Additionally, respective zigzag units are equally spaced from one another over the circumferential extent of the tire, such that a distance between adjacent units is equal to 360 /N (total circumferential extent of the layer is 360 degrees and the distance between adjacent units (based on the distance being equal) is simply 360 divided by the number of units).
Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johannes (DE 2118748).
.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johannes.
As detailed above, Johannes is directed to a tire construction including a tread reinforcing layer or mesh layer formed with cords 7.  Johannes further teaches that said cords are inclined at approximately 20 degrees with respect to a tire circumferential direction (Paragraph 8).  While Johannes fails to expressly teach an cord angle between 1 and 15 degrees, such angles are consistent with the angles of “approximately 20 degrees” taught by Johannes.  
With respect to claim 6, as detailed above, the mesh layer of Johannes includes straight turning portions between adjacent inclining portions.
Regarding claims 7, 9, and 10, the general use of varied cord angles within a given belt layer is extremely well known in the tire industry (provides a desired asymmetric design across the axial extent of the belt layer) and Applicant has not provided a conclusive showing of unexpected results for the claimed arrangement.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakasaki (EP 416893) and further in view of Sturies and/or Johannes and/or Dunlop (FR 1153397). 
As best depicted in Figure 4b, Nakasaki is directed to a tire construction comprising a spiral belt layer 9 and a pair of tread reinforcing layers 10A,10B on respective axial sides of said spiral layer.  In such an instance, respective tread reinforcing layers are formed by superimposing first and second crossing layers on one another.  Thus, Nakasaki fails to expressly teach a tread reinforcing layer formed with a first inclining portion, a second inclining portion, and a turning portion connecting them.
	In any event, it is extremely well known and conventional to form superimposed belt layers as a single layer with “zigzag units” in order to eliminate the presence of exposed ends at respective axially ends of said layer.  Stories, Johannes, and Dunlop provide examples of tread reinforcing layers that are formed with “zigzag units” defined by first and second inclining portions and a turnup portion connecting them (results in a mesh structure).  One of ordinary skill in the art at the time of the invention would have found it obvious to form tread 
	Regarding claims 2 and 7-10, the general use of varied cord angles within a given belt layer is extremely well known in the tire industry (provides a desired asymmetric design across the axial extent of the belt layer) and Applicant has not provided a conclusive showing of unexpected results for the claimed arrangement.  Dunlop provides one example in which the cord angles differ at respective axial ends (emphasis on Figure 3) and such would expected to necessarily result in meshes or openings have different sizes from one axial side to another axial side.   
Regarding claim 3, Nakasaki teaches angles between 0 and 45 degrees (Page 4, Lines 32+).
	With respect to claims 4-6, Johannes recognizes the use of linear turning portions.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        April 9, 2021